  Case 1:19-cv-00742-LPS Document 573 Filed 02/06/20 Page 1 of 7 PageID #: 37928



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   CIRBA INC. (d/b/a DENSIFY)
   and CIRBA IP, INC.,
                                        C.A. No. 19-742-LPS
               Plaintiffs,

               v.

   VMWARE, INC.,

               Defendant.




     LETTER TO THE HONORABLE LEONARD P. STARK FROM KENNETH L. DORSNEY
                 RE: TRIAL TESTIMONY OF DR. VIJAY MADISETTI


                                               Kenneth L. Dorsney (#3726)
                                               kdorsney@morrisjames.com
                                               Morris James LLP
                                               500 Delaware Avenue, Suite 1500
                                               Wilmington, DE 19801
                                               Telephone: (302) 888-6800
                                               LEPSOTFZ!NPSSJTKBNFTDPN

                                                "UUPSOFZTGPS$JSCB*ODBOE
                                                $JSCB*1 *OD
                                                Dated: January 30, 2020




11503265/1
  Case 1:19-cv-00742-LPS Document 573 Filed 02/06/20 Page 2 of 7 PageID #: 37929
                                                                                    Kenneth L. Dorsney
                                                                                       302.888.6855
                                                                                 kdorsney@morrisjames.com

                                           January 30, 2020


VIA CM/ECF & HAND DELIVERY
The Honorable Leonard P. Stark
United States District Court for District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 19
Wilmington, DE 19801-3555

             RE:   Cirba Inc. (d/b/a Densify), et al. v. VMware, Inc.,
                   C.A. No. 19-742-LPS

Dear Chief Judge Stark:

        Densify writes in response to VMware’s letter filed with the Court on January 14, 2020,
purportedly relating to concerns that Dr. Madisetti “may attempt to bootstrap in new opinions to
those the Court has already permitted or otherwise attempt to offer new opinions.” (D.I. 496).

        First, any alleged concerns expressed by VMware in its letter are now moot, given that Dr.
Madisetti has in fact testified consistent with the boundaries established by the Court in the January
7, 2020 pre-trial conference (i.e., limiting Dr. Madisetti’s opinions to only those disclosed “in any of
his declarations, depositions, reports, up to, and including [the December 27th] deposition.”).

         Second, Densify takes issue with, and would like to note for the record, VMware’s repeated
and ongoing pattern of unreasonable and unnecessary conduct over the course of this litigation,
including but not limited to its repeated attempts to interrupt Dr. Madisetti’s trial preparation and
trial presentation itself.

        For example, after 5pm (ET) on Christmas Eve, VMware sent correspondence via e-mail
with vague and threatening statements concerning Dr. Madisetti’s upcoming deposition on
December 27, demanding he be able to answer a long list of questions without taking time to consult
his expert reports (which run over a thousand pages including the accompanying exhibits and claim
charts). Ex. 1. In an attempt to address any potential concerns raised by VMware and streamline the
forthcoming deposition, Dr. Madisetti worked throughout the next two days, including the Christmas
holiday itself, to prepare summary notes for his deposition concerning VMware’s voluminous source
code that he reviewed and cited in his expert reports. Another example would be the January 14,
2020 letter itself, filed in the middle of his trial testimony, which again contained numerous
unfounded concerns, such as VMware’s contention that “Dr. Madisetti raised two new infringement
theories at his deposition—one relating to ‘initial placement’ and one relating to ‘multiple
iterations.’” Those theories were expressly disclosed, along with relevant VMware source code, in
Dr. Madisetti’s November 29, 2019 opening expert report concerning infringement. (See, e.g.,
November 29, 2019 Expert Report of Dr. Vijay Madisetti, Ex. 5 at 4 (“DRS is an integral feature of
vCenter, which is part of VMware vSphere which is server virtualization software. Further, vSphere
includes management software, vCenter Server (of which DRS is a part) for initial placement of
VMs and to continuously move VMs to alternative hosts within a cluster to load balance the hosts
and enforce placement constraints as shown in the picture below.”) (emphasis added); id. at 37 (“For
example, the DRS Combinations validate an existing virtualized environment (e.g., datacenter,

11503265/1
  Case 1:19-cv-00742-LPS Document 573 Filed 02/06/20 Page 3 of 7 PageID #: 37930
                                                                                 Kenneth L. Dorsney
                                                                                    302.888.6855
                                                                              kdorsney@morrisjames.com

customer datacenter, cluster, vSphere environment, vCenter environment, etc.) by using functions to
initial place two or more virtual machines on one or more virtual hosts, such as ‘Initial Placement’
or ‘Placement.’”) (emphasis added); id. at 139 (“For example, the DRS Combinations perform
multiple iterations for multiple VMs and multiple host to be evaluated for technical, business, and
workload constraints.”) (emphasis added).) And VMware explored at length Dr. Madisetti’s timely
disclosure of those same theories during his December 27, 2019 deposition prior to trial. (See, e.g.,
December 27, 2019 Madisetti Dep. Tr. at 116:12-118:12 (multiple iterations); id. at 145:11-152:22
(initial placement); id. at 279:9-280:18 (initial placement).)

        Moreover, VMware objected repeatedly throughout Dr. Madisetti’s rebuttal testimony on
January 22, 2020. In fact, VMware’s very first objection to an alleged “new opinion” during Dr.
Madisetti’s rebuttal testimony—which concerned workload constraints, evaluation of VM
migrations, and filtering—was properly overruled by the Court as it was properly disclosed in Dr.
Madisetti’s November 29, 2019 opening expert report, as well as during his December 27th
deposition. (See, e.g., Cirba v. VMWare January 22, 2020 Trial Tr. – Volume G at 1602:25-1611:12;
DDX-8 at 26; November 29, 2019 Expert Report of Dr. Vijay Madisetti, Ex. 5 at 93 (“For example,
Citation 11 describes in the highlighted portion a ‘DRS load- balancing algorithm’ (described in
Algorithm 1) that ‘aims to minimize cluster-wide imbalance, Ic, by evaluating all possible single-
VM migrations, many filtered quickly in practice, and selecting the move that would reduce Ic the
most.’ Thus, DRS performs evaluations using the rules sets defined by the load balancing algorithm
by evaluation each of the VMs (of the plurality) and hosts.”); December 27, 2019 Madisetti Dep. Tr.
at 268:11-269:23.) VMware even objected to Dr. Madisetti being given a chance to respond to Dr.
Nieh’s completely new “mailbox” analogy, which was overruled by the Court minutes later. (See
Cirba v. VMWare January 22, 2020 Trial Tr. – Volume G at 1612:18-1613:9).

      Densify submits that VMware’s January 14 letter, as well as its related conduct related to Dr.
Madisetti, was unwarranted and unnecessary, and at this point moot.


                                               Respectfully,

                                               /s/ Kenneth L. Dorsney

                                               Kenneth L. Dorsney (#3726)
                                               kdorsney@morrisjames.com

cc: All counsel of record (via CM/ECF and electronic mail)




11503265/1
  Case 1:19-cv-00742-LPS Document 573 Filed 02/06/20 Page 4 of 7 PageID #: 37931




 Sarah O. Jorgensen (pro hac vice)        Courtland L. Reichman (pro hac vice)
 sjorgensen@reichmanjorgensen.com         creichman@reichmanjorgensen.com
 Reichman Jorgensen LLP                   Shawna Ballard (pro hac vice)
 1201 West Peachtree, Suite 2300          sballard@reichmanjorgsensen.com
 Atlanta, GA 30309                        Jennifer P. Estremera (pro hac vice)
 Telephone: (404) 609-1040                jestremera@reichmanjorgensen.com
 Fax: (650) 623-1449                      Michael G. Flanigan (pro hac vice)
                                          mflanigan@reichmanjorgensen.com
 Christine E. Lehman (pro hac vice)       Joachim B. Steinberg (pro hac vice)
 clehman@reichmanjorgensen.com            jsteinberg@reichmanjorgensen.com
 Reichman Jorgensen LLP                   Kate Falkenstien (pro hac vice)
 818 Connecticut Ave NW, Suite 850        kfalkenstien@reichmanjorgensen.com
 Washington, DC 20006                     Ariel C. Green (pro hac vice)
 Telephone: (202) 894-7310                agreen@reichmanjorgensen.com
 Fax: (650) 623-1449                      Reichman Jorgensen LLP
                                          100 Marine Parkway, Suite 300
 Khue V. Hoang (pro hac vice)             Redwood Shores, CA 94065
 khoang@reichmanjorgensen.com             Telephone: (650) 623-1401
 Jaime F. Cardenas-Navia (pro hac vice)   Fax: (650) 623-1449
 jcardenas-navia@reichmanjorgensen.com
 Wesley L. White (pro hac vice)           Gary J. Toman (pro hac vice)
 wwhite@reichmanjorgensen.com             gtoman@wwhgd.com
 Rahul Sarkar (pro hac vice)              Weinberg Wheeler Hudgins Gunn & Dial
 rsarkar@reichmanjorgensen.com            3344 Peachtree Road NE, Suite 2400
 Reichman Jorgensen LLP                   Atlanta, GA 30326
 100 Park Avenue, Suite 1600              Telephone: (404) 876-2700
 New York, NY 10017                       Fax: (404) 875-9433
 Telephone: (212) 381-1965
 Fax: (650) 623-1449                      Peter J. Ayers (pro hac vice)
                                          peter@ayersiplaw.com
                                          Law Office of Peter J. Ayers, PLLC
                                          2200 Bowman Avenue
                                          Austin, TX 78703
                                          Telephone: (512) 771-3070
                                          Fax: (512) 520-4459


                                          Attorneys for Plaintiffs
                                          Cirba, Inc. and Cirba IP, Inc.




11503265/1
Case 1:19-cv-00742-LPS Document 573 Filed 02/06/20 Page 5 of 7 PageID #: 37932




                             Exhibit 1
Case 1:19-cv-00742-LPS Document 573 Filed 02/06/20 Page 6 of 7 PageID #: 37933
                                              425 MARKET STREET            MORRISON & FOERSTER LLP

                                              SAN FRANCISCO                BEIJING, BERLIN, BOSTON,
                                                                           BRUSSELS, DENVER, HONG KONG,
                                              CALIFORNIA 94105-2482        LONDON, LOS ANGELES, NEW YORK,
                                                                           NORTHERN VIRGINIA, PALO ALTO,
                                              TELEPHONE: 415.268.7000      SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                           SINGAPORE, TOKYO, WASHINGTON, D.C.
                                              FACSIMILE: 415.268.7522

                                              WWW.MOFO.COM




 December 24, 2019                                                        Writer’s Direct Contact
                                                                          (415) 268-7602
                                                                          rhung@mofo.com


 By Electronic Mail

 Christine Lehman, Esq.
 Reichman Jorgensen LLP
 1615 M Street NW
 Suite 300
 Washington, DC 20036
 clehman@reichmanjorgensen.com

        Re:     Cirba Inc., et al. v. VMware, Inc., C.A. No. 19-742-LPS (D. Del.)

 Dear Christine:

 I write regarding the upcoming deposition of Vijay Madisetti, scheduled for this Friday. We
 were quite troubled by his conduct at his July 12, 2019 deposition and at the July 28, 2019
 preliminary injunction hearing, and we hope to avoid similar issues during his upcoming
 deposition.

 At his prior deposition, Dr. Madisetti wasted enormous amounts of time (as much as ten
 minutes) reviewing documents under the pretext of needing to do so to answer simple, basic
 questions—only to then avoid answering them. (See, e.g., Dep. Tr. at 171:19-174:22, 203:11-
 206:9.)

 As the Court itself recognized, Dr. Madisetti also attempted to offer new opinions that went
 beyond the scope of his declarations for the first time at the hearing. (Prelim. Inj. Hrg. Tr. at
 193:3-11.)

 Dr. Madisetti’s limited and cryptic opinions in his November 29, 2019 expert report, which
 he accompanies with lengthy string citations without further explanation, suggests that he
 may attempt the same here. Please be advised that we intend to ask Dr. Madisetti about at
 least the following topics at his deposition this Friday:

    x   General Topics:
           o How and when the source code functions he cites are called;
           o What specific evidence demonstrates that customers have used or are using
              the accused functions in the allegedly infringing manner; and



 sf-4158933
Case 1:19-cv-00742-LPS Document 573 Filed 02/06/20 Page 7 of 7 PageID #: 37934




 December 24, 2019
 Page Two


           o What specific evidence demonstrates that VMware has used the accused
               functionality in the allegedly infringing manner.
    x   ’687 Patent Specific Topics
           o Whether his infringement theory requires the use of VM-host affinity or VM-
               host anti-affinity rules;
           o Whether his infringement theory requires the use of VM-VM affinity or VM-
               VM anti-affinity rules;
           o Whether his infringement theory requires the use of Agent VM, High
               Availability (“HA”), or Fault Tolerance (“FT”) features;
           o What specific rule sets that he is relying on as pertaining to technical,
               business, and workload constraints;
           o What hosts and VMs does he include in the “virtualized environment” for his
               infringement theory;
           o Whether there are configurations of DRS that do not infringe;
           o What specific evidence demonstrates that customers have used or are using
               DRS in the allegedly infringing manner;
           o Why the prior art’s disclosures of maintenance mode, resource pools, and host
               pinning do not satisfy the ’687 patent’s “business constraints” limitations;
           o What he understands are the differences between DRS 1.0 and DRS 2.0, in
               terms of their operation; and
           o How his Exhibits 5, 6, and 7 differ.
    x   ’367 Patent Specific Topics
           o How any alleged “operational policy” is used to compute the required “score”
               and define the required “criteria”; and
           o How the “operational policy” in the O’Sullivan prior art reference allegedly
               differs from the “operational policy” in the claims.

 Should Dr. Madisetti be unprepared to answer these and other questions, attempt to provide
 long-winded and non-responsive answers, try to enlarge upon his opinions or introduce new
 ones for the first time, or otherwise waste time at Friday’s deposition, we intend to seek the
 Court’s assistance during the deposition itself.


 We also intend to seek our fees and costs for the deposition and for re-deposing him, if
 necessary.

 Sincerely,




 Richard S.J. Hung



 sf-4158933
